DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 is objected because it does not follow the form of a claim as required by MPEP 608.01(m). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Claim 1 contains more than 1 period. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,172,209. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 
US 11,172,209
CLAIM 1: A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a group of pictures (GOP) including (1) a first video frame having a plurality of pixels and (2) a second video frame having a plurality of pixels;

segment from the first video frame a foreground object from a background, the foreground object of the first video frame having pixels from the plurality of pixels of the first video frame organized into a pixel blob;

classify the pixel blob into a class from a plurality of predefined classes;

track motion information associated with the pixel blob in the first video frame and the second video frame;

code at least one of the first video frame or the second video frame to produce a coded video frame based at least in part on (1) a weight assigned to the class, or (2) the motion information

send a representation of the coded video frame.


CLAIM 1: A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a group of pictures (GOP) including (1) a first video frame having a plurality of pixels and (2) a second video frame having a plurality of pixels;

segment from the first video frame a plurality of foreground objects from a background, a foreground object from the plurality of foreground objects of the first video frame having pixels from the plurality of pixels of the first video frame organized into a pixel blob;

classify, based on the first video frame and no other video frame from the GOP, the pixel blob into a class from a plurality of predefined classes, each class from the plurality of predefined classes being an object type;

define a search area of a prediction search window based at least in part on the class within which the pixel blob was classified;

code to produce a coded video frame based at least in part on a weight assigned to the class and a quantity of foreground objects from the plurality of foreground objects within the first video frame; and

send a representation of the coded video frame.


CLAIM 2: The non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to:

track motion information associated with the pixel blob in the first video frame and the second video frame, the motion information including a speed associated with the foreground object;

define the search area of the prediction search window based at least in part on the speed; and

identify in a third video frame the foreground object based on the search area of the prediction search window.

CLAIM 2: The non-transitory processor-readable medium of claim 1, wherein the motion information includes a speed associated with the foreground object, the code further comprising code to cause the processor to:

define a search area of a prediction search window based at least in part on the speed; and

identify in a third video frame the foreground object based on the search area of the prediction search window.
CLAIM 2: The non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to:

track motion information associated with the pixel blob in the first video frame and the second video frame, the motion information including a speed associated with the foreground object;

define the search area of the prediction search window based at least in part on the speed; and

identify in a third video frame the foreground object based on the search area of the prediction search window.

CLAIM 3: The non-transitory processor-readable medium of claim 1, wherein the code to cause the processor to code at least one of the first video frame or the second video frame includes code to cause the processor to code at least one of the first video frame or the second video frame based on a prediction block of pixels.
The non-transitory processor-readable medium of claim 1, wherein the code to cause the processor to code the first video frame includes code to cause the processor to code the first video frame based on a prediction block of pixels.
CLAIM 4: The non-transitory processor-readable medium of claim 1, wherein the code to cause the processor to classify includes code to cause the processor to classify the pixel blob into the class based at least in part on at least one of an aspect ratio of the pixel blob, a histogram associated with the pixel blob, or an outline of the pixel blob.
CLAIM 4: The non-transitory processor-readable medium of claim 1, wherein the code to cause the processor to classify includes code to cause the processor to classify the pixel blob into the class based at least in part on at least one of an aspect ratio of the pixel blob, a histogram associated with the pixel blob, or an outline of the pixel blob.
CLAIM 6: The non-transitory processor-readable medium of claim 1, wherein:

the code to cause the processor to segment includes code to cause the processor to segment from the first video frame a plurality of foreground objects including the foreground object,

the code to cause the processor to code includes code to cause the processor to code the first video frame based on a quantity of foreground objects from the plurality of foreground objects within the first video frame.
CLAIM 1: A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a group of pictures (GOP) including (1) a first video frame having a plurality of pixels and (2) a second video frame having a plurality of pixels;

segment from the first video frame a plurality of foreground objects from a background, a foreground object from the plurality of foreground objects of the first video frame having pixels from the plurality of pixels of the first video frame organized into a pixel blob;

classify, based on the first video frame and no other video frame from the GOP, the pixel blob into a class from a plurality of predefined classes, each class from the plurality of predefined classes being an object type;

define a search area of a prediction search window based at least in part on the class within which the pixel blob was classified;

code to produce a coded video frame based at least in part on a weight assigned to the class and a quantity of foreground objects from the plurality of foreground objects within the first video frame; and

send a representation of the coded video frame.

CLAIM 1: A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a group of pictures (GOP) including (1) a first video frame having a plurality of pixels and (2) a second video frame having a plurality of pixels;

segment from the first video frame a foreground object from a background, the foreground object of the first video frame having pixels from the plurality of pixels of the first video frame organized into a pixel blob;

classify the pixel blob into a class from a plurality of predefined classes;

track motion information associated with the pixel blob in the first video frame and the second video frame;

code at least one of the first video frame or the second video frame to produce a coded video frame based at least in part on (1) a weight assigned to the class, or (2) the motion information

send a representation of the coded video frame.

CLAIM 7: The non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to:

define a search area of a prediction search window based on the motion information;

identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window, the search area having a search area associated with a coding priority assigned to the class.



CLAIM 7: The non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to:

track motion information associated with the pixel blob in the first video frame and the second video frame;

define the search area of the prediction search window based at least in part on the motion information;

identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window, the search area having a search area associated with a coding priority assigned to the class.









Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton et al. (US 2009/0087027) in view of Dunn et al. (US Patent No. 6,356,664).

Regarding claim 1 Eaton discloses a non-transitory processor-readable medium storing code representing instructions to be executed by a processor (computer-readable storage medium – [0008]), the code comprising code to cause the processor to: 
receive a group of pictures (GOP) including (1) a first video frame having a plurality of pixels and (2) a second video frame having a plurality of pixels (video stream – [0018]; sequence of video frames – [0024, 0025]; note video streams and video sequences are composed of group of pictures and video frames are composed of plurality of pixels); 
segment from the first video frame a foreground object from a background (separate video frame between scene background and scene foreground – [0030]), the foreground object of the first video frame having pixels from the plurality of pixels of the first video frame organized into a pixel blob (foreground blob – [0030]); 
classify the pixel blob into a class from a plurality of predefined classes (classify object as being a “person” or “vehicle” or “unknown” or “other” – [0032]); 
track motion information associated with the pixel blob in the first video frame and the second video frame (track motion of object in a successive frame – [0031]).
Eaton further discloses encoding video information (paragraphs 20, 35). However, fails to explicitly disclose code at least one of the first video frame or the second video frame to produce a coded video frame based at least in part on (1) a weight assigned to the class, or (2) the motion information; and send a representation of the coded video frame.
In his disclosure Dunn teaches code at least one of the first video frame or the second video frame to produce a coded video frame (signals resulting from application of weight assignment may be subjected to MPEG compression techniques – col.3, 42-45) based at least in part on (1) a weight assigned to a class, and (2) the motion information (assigning weights to foreground parts – col.3, 25-26; assigning weights to foreground objects; processing the weighted objects and corresponding movements – col.8, 41-60); and send a representation of the coded video frame (compressing image prior to transmission – col.6, 17-18).
It would have been obvious to a person with ordinary skill in the art, before the invention was made, to incorporate the teachings of Dunn into the teachings of Eaton because such incorporation increases the efficiency in handling video data at the time of transmission over communications facilities (col.1, 49-52).

Regarding claim 3 Eaton discloses the non-transitory processor-readable medium of claim 1. However, fails to explicitly disclose wherein the code to cause the processor to code at least one of the first video frame or the second video frame includes code to cause the processor to code at least one of the first video frame or the second video frame based on a prediction block of pixels.
In his disclosure Dunn teaches the code to cause the processor to code at least one of the first video frame or the second video frame includes code to cause the processor to code at least one of the first video frame or the second video frame based on a prediction block of pixels (as taught by Dunn, MPEG codec – col.6, 16-18; note it is known in the art for an MPEG codec to code video frames based on prediction block of pixels).
It would have been obvious to a person with ordinary skill in the art, before the invention was made, to incorporate the teachings of Dunn into the teachings of Eaton because such incorporation increases the efficiency in handling video data at the time of transmission over communications facilities (col.1, 49-52).

Regarding claim 4 Eaton discloses the non-transitory processor-readable medium of claim 1, wherein the code to cause the processor to classify includes code to cause the processor to classify the pixel blob into the class based at least in part on at least one of an aspect ratio of the pixel blob, a histogram associated with the pixel blob, or an outline of the pixel blob (a person classifier trained using a set of images depicting persons (as positive examples of persons) and images depicting, among other things, vehicles (as negative examples of persons), also a vehicle classifier may be trained using a set of images depicting vehicles (as positive examples of vehicle) and images depicting, among other things, persons (as negative examples of vehicles – [0039]).

Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton et al. (US 2009/0087027) in view of Dunn et al. (US Patent No. 6,356,664) further in view of Moon et al. (US 2003/0128298).

Regarding claim 2 Eaton discloses the non-transitory processor-readable medium of claim 1, wherein the motion information includes a speed associated with the foreground object (direction and velocity of foreground object – [0041]). 
However, fails to explicitly disclose define a search area of a prediction search window based at least in part on the speed; and identify in a third video frame the foreground object based on the search area of the prediction search window.
In his disclosure Moon teaches that it is known in the art to define a search area of a prediction search window based at least in part on the speed (determining search window using speed of object – [0045]); and identify in a third video frame the foreground object based on the search area of the prediction search window (determining search window using speed of object – [0045]; Figure3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Moon into the teachings of Eaton because such incorporation increases the video coding efficiency.

Regarding claim 5 Eaton discloses the non-transitory processor-readable medium of claim 1. However, fails to explicitly disclose define a search area of a prediction search window based at least in part on the motion information; and adjust the search area of the prediction search window based on moving portions within the foreground object.
In his disclosure Moon teaches defining a search area of a prediction search window based at least in part on the motion information; and adjust the search area of the prediction search window based on moving portions within the foreground object  (updating window area based on movement of foreground object – [0028]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Moon into the teachings of Eaton because such incorporation increases the video coding efficiency.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton et al. (US 2009/0087027) in view of Dunn et al. (US Patent No. 6,356,664) further in view of Taketa et al. (US 2005/0175251).
Regarding claim 6 Eaton discloses the non-transitory processor-readable medium of claim 1, wherein: the code to cause the processor to segment includes code to cause the processor to segment from the first video frame a plurality of foreground objects including the foreground object (classify object as being a “person” or “vehicle” or “unknown” or “other” – [0032]). 
However, fails to explicitly disclose the code to cause the processor to code includes code to cause the processor to code the first video frame based on a quantity of foreground objects from the plurality of foreground objects within the first video frame.
In his disclosure Taketa teaches the code to cause the processor to code includes code to cause the processor to code the first video frame based on a quantity of foreground objects from the plurality of foreground objects within the first video frame (In Figure 12 a plurality of ROIs are selected at ROI selector 18 and a ROI priority setting unit sets priority for said plurality of ROIs at ROI priority setting unit 19, the plurality of said ROIs are encoded – [0154-0156]; under the broadest reasonable interpretation, the video frame is being encoded based on the amount of ROIs).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Taketa into the teachings of Eaton because such incorporation decreases the amount of computation.

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton et al. (US 2009/0087027) in view of Dunn et al. (US Patent No. 6,356,664) further in view of Moon et al. (US 2003/0128298) further in view of Murakami (US 2006/0140279).
Regarding claim 7 Eaton discloses the non-transitory processor-readable medium of claim 1. However, fails to explicitly disclose to define a search area of a prediction search window based on the motion information; identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window, the search area having a search area associated with a coding priority assigned to the class.
In his disclosure Moon teaches to define a search area of a prediction search window based on the motion information; identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window (updating window area based on movement of foreground object – [0028]; Figure 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Moon into the teachings of Eaton because such incorporation increases the video coding efficiency.
However, fails to explicitly disclose a search area having a search area associated with a coding priority assigned to the class.
In his disclosure Murakami teaches a search area having a search area associated with a coding priority assigned to the class (assigning a degree of importance to a foreground object based on the magnitude and frequency of motion of the foreground object – [0090]; it is noted a motion vector is obtained for the foreground objects; it is known in the art that in order to obtain a motion vector a search area must be obtained).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Murakami into the teachings of Eaton because such incorporation improves the efficiency of coding ([0019]).

Regarding claim 8 Eaton discloses the non-transitory processor-readable medium of claim 1. However, fails to explicitly disclose define a first search area of a prediction search window based at least in part on the motion information; adjust the first search area of the prediction search window based on moving portions within the foreground object; and identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window, the search area having a search area associated with a coding priority assigned to the class.
In his disclosure Moon teaches define a first search area of a prediction search window based at least in part on the motion information; adjust the first search area of the prediction search window based on moving portions within the foreground object; identify in a third video frame a prediction block of pixels associated with the pixel blob of the first video frame based on the prediction search window (updating window area based on movement of foreground object – [0028], Figure 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Moon into the teachings of Eaton because such incorporation increases the video coding efficiency.
However, fails to explicitly disclose the search area having a search area associated with a coding priority assigned to the class.
In his disclosure Murakami the search area having a search area associated with a coding priority assigned to the class (assigning a degree of importance to a foreground object based on the magnitude and frequency of motion of the foreground object – [0090]; it is noted a motion vector is obtained for the foreground objects; it is known in the art that in order to obtain a motion vector a search area must be obtained).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Murakami into the teachings of Eaton because such incorporation improves the efficiency of coding ([0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482